In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1051V
                                      Filed: July 13, 2016
                                          Unpublished

****************************
DARREN OSBORNE,                        *
                                       *
                   Petitioner,         *      Joint Stipulation on Damages;
                                       *      Influenza (“Flu”) Vaccine; Guillain-Barré
v.                                     *      Syndrome (“GBS”); Special Processing
                                       *      Unit (“SPU”)
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Anne C. Toale, Maglio Christopher and Toale, Sarasota, FL, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On September 21, 2015, Darren Osborne (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that he suffered injuries,
including Guillain-Barré Syndrome (“GBS”) as a result of receiving the influenza (“flu”)
vaccine on February 7, 2014. Pet. at ¶¶ 1, 2, 7; Stip., filed July 11, 2016, at ¶¶ 1, 2, 4.
Petitioner further alleges that the vaccine was administered in the United States, that he
experienced the residual effects of his injuries for more than six months, and that there
has been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition. Pet. at ¶¶ 1, 8, 10, 11; Stip. at ¶¶ 2, 4, 5. Respondent denies
that the flu vaccine caused petitioner to suffer GBS, or any other injury, or his current
condition. Stip. at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on July 11, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $209,407.15, which represents compensation for lost
        earnings ($21,273.17), past unreimbursable expenses ($5,945.02, and pain
        and suffering ($182,188.96), in the form of a check payable to petitioner.
        Stip. at ¶ 8. This amount represents compensation for all damages that would be
        available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2